—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Suffolk County (Freundlich, J.), entered November 25, 1997, as, after fact-finding and dispositional hearings, terminated her parental rights and committed the children to the custody of the Suffolk County Department of Social Services.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the appellant had permanently neglected her children and that their best interests were served by terminating the appellant’s parental rights and allowing the children to be put up for adoption (see, Social Services Law § 384-b; Matter of Michael B., 80 NY2d 299; Matter of Star Leslie W., 63 NY2d 136). Joy, J. P., S. Miller, Friedmann and Florio, JJ., concur.